Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 6, 2018

                                    No. 04-18-00042-CV

                     Joseph M. ESPARZA and Volaire Jet Interiors, Inc.,
                                     Appellants

                                              v.

                                   Chad F. CHRISTIAN,
                                         Appellee

                 From the County Court At Law No. 10, Bexar County, Texas
                              Trial Court No. 2017CV03128
                       Honorable David J. Rodriguez, Judge Presiding


                                       ORDER
       The Appellant’s Unopposed First Motion to Extend Time to File Appellant’s Brief is
hereby GRANTED. Time is extended to May 2, 2018.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of April, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court